                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 SUSAN MONSLOW,

               Plaintiff,

               v.                                           Case No. 2:17-CV-02389-JAR-GEB

 MAZUMA CREDIT UNION AND CU
 HOLDING COMPANY, LLC,

               Defendants.


                                    MEMORANDUM AND ORDER

       Plaintiff Susan Monslow brings this action against Defendants Mazuma Credit Union and

CU Holding Company, LLC, alleging claims of quid pro quo gender discrimination, gender

discrimination, and retaliation under Title VII of the Civil Rights Act of 1964 and the Kansas

Act Against Discrimination (“KAAD”), K.S.A. 44-1001, and age discrimination under the Age

Discrimination in Employment Act (“ADEA”) and the KAAD. This matter is before the Court

on Defendants’ Motion for Summary Judgment (Doc. 63). For the reasons stated in this opinion,

the Court grants summary judgment on Plaintiff’s discrimination claims, denies summary

judgment on Plaintiff’s retaliation claim, and denies summary judgment on the issue of

Mazuma’s liability.

I.     Summary Judgment Standard

       Summary judgment is appropriate if the moving party demonstrates “that there is no

genuine dispute as to any material fact” and that it is “entitled to judgment as a matter of law.”1

In applying this standard, the Court views the evidence and all reasonable inferences therefrom




       1
           Fed. R. Civ. P. 56(a).
in the light most favorable to the nonmoving party.2 “There is no genuine [dispute] of material

fact unless the evidence, construed in the light most favorable to the non-moving party, is such

that a reasonable jury could return a verdict for the non-moving party.”3 A fact is “material” if,

under the applicable substantive law, it is “essential to the proper disposition of the claim.”4 A

dispute of fact is “genuine” if “there is sufficient evidence on each side so that a rational trier of

fact could resolve the issue either way.”5

         The moving party initially must show the absence of a genuine dispute of material fact

and entitlement to judgment as a matter of law.6 In attempting to meet this standard, a movant

who does not bear the ultimate burden of persuasion at trial need not negate the nonmovant’s

claim; rather, the movant need simply point out to the court a lack of evidence for the nonmovant

on an essential element of the nonmovant’s claim.7

         Once the movant has met the initial burden of showing the absence of a genuine dispute

of material fact, the burden shifts to the nonmoving party to “set forth specific facts showing that

there is a genuine issue for trial.”8 The nonmoving party may not simply rest upon its pleadings

to satisfy its burden.9 Rather, the nonmoving party must “set forth specific facts that would be


        2
          City of Herriman v. Bell, 590 F.3d 1176, 1181 (10th Cir. 2010) (citing Somoza v. Univ. of Denver, 513
F.3d 1206, 1210 (10th Cir. 2008)).
         3
          Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004) (citing Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 248, 255 (1986)).
         4
         Wright ex rel. Tr. Co. of Kan. v. Abbott Labs., Inc., 259 F.3d 1226, 1231–32 (10th Cir. 2001) (citing Adler
v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998)).
         5
             Adler, 144 F.3d at 670 (citing Anderson, 477 U.S. at 248).
         6
           Spaulding v. United Transp. Union, 279 F.3d 901, 904 (10th Cir. 2002), cert. denied 537 U.S. 816 (2002)
(citing Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986)).
         7
           Adams v. Am. Guar. & Liab. Ins. Co., 233 F.3d 1242, 1246 (10th Cir. 2000) (citing Adler, 144 F.3d at
671); see also Kannady v. City of Kiowa, 590 F.3d 1161, 1169 (10th Cir. 2010).
         8
          Anderson, 477 U.S. at 256; Celotex, 477 U.S. at 324; Spaulding, 279 F.3d at 904 (quoting Matsushita
Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).
         9
             Anderson, 477 U.S. at 256; accord Eck v. Parke, Davis & Co., 256 F.3d 1013, 1017 (10th Cir. 2001).




                                                            2
admissible in evidence in the event of trial from which a rational trier of fact could find for the

nonmovant.”10 In setting forth these specific facts, the nonmovant must identify the facts “by

reference to affidavits, deposition transcripts, or specific exhibits incorporated therein.”11 To

successfully oppose summary judgment, the nonmovant must bring forward “more than a mere

scintilla of evidence” in support of his position.12 A nonmovant “cannot create a genuine issue

of material fact with unsupported, conclusory allegations.”13 Finally, summary judgment is not a

“disfavored procedural shortcut”; on the contrary, it is an important procedure “designed to

secure the just, speedy and inexpensive determination of every action.”14

II.     Evidentiary Issues

        Before discussing the uncontroverted facts in this case, the Court addresses Defendants’

objections to the opinions offered in LaToya Rozof’s affidavit and Larry Hayes’ deposition

testimony.15 Under Fed. R. Civ. P. 56, “[a]n affidavit or declaration used to support or oppose a

motion must be made on personal knowledge, set out facts that would be admissible in evidence

and show that the affiant or declarant is competent to testify on the matters stated.”16

Furthermore, a witness’s testimony is only admissible if evidence supports a finding that the

witness has personal knowledge of a matter.17 “Conclusory and self-serving affidavits are not


        10
           Mitchell v. City of Moore, Okla., 218 F.3d 1190, 1197–98 (10th Cir. 2000) (quoting Adler, 144 F.3d at
670–71); see Kannady, 590 F.3d at 1169.
        11
             Adler, 144 F.3d at 671.
        12
             Vitkus v. Beatrice Co., 11 F.3d 1535, 1539 (10th Cir. 1993).
        13
           Tapia v. City of Albuquerque, 170 F. App’x 529, 533 (10th Cir. 2006) (citing Annett v. Univ. of Kan., 371
F.3d 1233, 1237 (10th Cir. 2004)).
        14
             Celotex, 477 U.S. at 327 (quoting Fed. R. Civ. P. 1).
        15
          Plaintiff withdrew her designation of LaToya Rozof as a non-retained expert witness; therefore,
Defendants’ Motion to Exclude Expert Testimony is denied as moot (Doc. 61). The Court will consider
Defendants’ other objections to Rozof’s testimony separately.
        16
             Fed. R. Civ. P. 56(c)(4); D. Kan. Rule 56.1(d).
        17
             Fed. R. Evid. 602.




                                                            3
sufficient.”18 Under the personal knowledge standard set forth above, an affidavit is

inadmissible if “the witness could not have actually perceived or observed that which he testifies

to.”19 Accordingly, at the summary judgment stage, “statements of mere belief” in an affidavit

or declaration must be disregarded.20 The Court disregards any portion of these affidavits,

declarations, and depositions that are not based on personal knowledge.

        Furthermore, testimony which embraces the “ultimate issue” or expresses legal opinions

is improper.21 Under Fed. Rules Evid. Rule 701,

                   “if the witness is not testifying as an expert, his testimony in the
                   form of opinions . . . is limited to those opinions . . . which are (a)
                   rationally based on the perception of the witness, (b) helpful to a
                   clear understanding of his testimony or the determination of a fact
                   in issue, and (c) not based on scientific, technical, or other
                   specialized knowledge within the scope of Rule 702.”

The Court disregards any portion of these affidavits, declarations, and depositions that are

outside the limitations of Rule 701.

III.    Uncontroverted Facts

        The following facts are viewed in the light most favorable to Plaintiff.

        A.         Relationship of Mazuma and CU Holding

        Plaintiff, Susan Monslow, is a white female born in January 1962. Defendants are

Mazuma Credit Union (“Mazuma”), a credit union based in Kansas, and CU Holding Company,

LLC (“CU Holding”), a wholly-owned subsidiary of Mazuma that operates as a credit union

servicing organization, providing various services to credit unions such as insurance, mortgage


        18
           Murray v. City of Sapulpa, 45 F.3d 1417, 1422 (10th Cir. 1995) (citing Hall v. Bellmon, 935 F.2d 1106,
1111 (10th Cir. 1991)); see Johnson v. Potter, No. 01-4182-SAC, 2004 WL 2823237, at *2 (D. Kan. Nov. 10, 2004).
        19
            Argo v. Blue Cross & Blue Shield of Kan., Inc., 452 F.3d 1193, 1200 (10th Cir. 2006) (citing United
States v. Sinclair, 109 F.3d 1527, 1536 (10th Cir.1997)).
        20
             Id.
        21
             Trotter v. Todd, 719 F.2d 346, 349 (10th Cir. 1983).




                                                           4
title, payday lending, and marketing services. Subsidiaries owned by CU Holding include

Beyond Marketing, XtraCash, TruHome, and Insure KC (“IKC”). At all times relevant to this

action, Brandon Michaels was President and CEO of Mazuma and Chairman of the Board of CU

Holding; Michael Gleason served as the Chief Financial Officer for CU Holding, XtraCash,

Simplifast, Beyond Marketing, and IKC; Larry Hayes, a 57-year-old African American, served

as CEO of CU Holding and directly supervised Plaintiff; Plaintiff was Director of Insurance for

IKC for CU Holding.

       CU Holding maintains offices at Mazuma’s corporate headquarters, but pays rent

pursuant to a lease.22 The business cards used by Plaintiff and other IKC employees said

“Mazuma,” as did the name badges and team apparel provided to Plaintiff and other

employees.23 Similarly, the marketing materials used by IKC referenced “Mazuma” on them,

and were required to be branded identically to all Mazuma advertising in font and color.24

Employees of Mazuma and CU Holding had mail addresses that included “@mazuma.org,” and

were included on the “all team” email group at Mazuma.25 In December 2017, Mazuma moved

a prior income stream of $17,000 from Mazuma to IKC to improve its financial appearance.26

       Mazuma provided “a portion” of human resources functions for CU Holding.27 Mazuma

Vice President of Human Resources LaToya Rozof testified that she “had responsibilities and

functions with regard to the Mazuma subsidiary, CU Holding Company, other Mazuma

subsidiaries, as well as the subsidiaries of CU Holding” and that “Mazuma HR processed some


       22
            Declaration of Larry Hayes, Doc. 63-4 at ¶7.
       23
            Doc. 67-30; Deposition of Larry Hayes, Doc. 67-3 at 237:21–238:4.
       24
            Doc. 67-30.
       25
            Id.
       26
            Deposition of Larry Hayes, Doc. 67-4 at 407:6–408:17.
       27
            Deposition of Brandon Michaels, Doc. 67-5 at 164:23–165:1.




                                                           5
of the personnel transaction work for the subsidiaries, and Mazuma also did the payroll and

benefits.”28 CU Holding’s CFO Gleason testified that Mazuma’s Human Resources did the work

for CU Holding because CU Holding had no Human Resources employees.29 Specifically,

Mazuma HR processed payroll, check deposits, employee benefits, and 401K benefits for

employees of CU Holding and its subsidiaries.30 Mazuma also conducted the new employee

orientation for all new employees of Mazuma and CU Holding and provided laptop computers to

CU Holding employees. 31

       Plaintiff was the Director of Insurance for IKC from February 14, 2014 until May 9,

2016. Hayes hired Plaintiff after the two met for an interview in early 2014. Hayes did not

interview anyone else for the position. Per her employment agreement, Plaintiff was an at-will

employee, and she could be terminated at any time and for any reason.32 Her starting salary was

$108,000 per year plus benefits.

       During the entirety of her employment, Plaintiff reported to Hayes. At no point in her

tenure at IKC did Plaintiff receive a written performance review, nor did she receive any written

performance criticism, discipline, or reprimands from Hayes.33 Defendants do not allege any

misconduct or lack of performance on the part of Plaintiff. In his deposition, Hayes testified

that Plaintiff worked very hard, giving great effort to improving the business.34 In February

2016, Hayes approved a 1.75 percent salary increase for Plaintiff, increasing her annual



       28
            Declaration of LaToya Rozof, Doc. 67-19 at ¶4.
       29
            Deposition of Michael Gleason, Doc. 67-6 at 37:12–20.
       30
            Doc. 67-3 at 35-15-39; Doc. 67-5 at 171:4–172:15.
       31
            Doc. 67-5 at 179:6-14, 166:3-14.
       32
            Deposition of Susan Monslow, Doc. 63-2 at 60:20–24.
       33
            Doc. 67-4 at 306:23–307:1
       34
            Doc. 67-3 at 75:8, 74:23–75:3, 73:24–25.




                                                        6
compensation to $109,890. Hayes stated to Plaintiff that he wished “[he] could give [her] more,”

and noted that there would be some extended earnings added to her compensation for the next

year.35

          B. Gender and Age Discrimination, Quid Pro Quo Gender
          Discrimination/Harassment

          In the fall of 2014, Hayes told Plaintiff that he used Match.com and an interracial dating

site to find women to date.36 Hayes showed Plaintiff profiles of women on the websites in whom

he expressed interest, told her about these women, and commented on how they were like her.

Plaintiff testified that Hayes “kept repeatedly drawing parallels between the women he was

dating and what I referred to as his profile of the types of women he was dating and how similar

they were to me.”37 Plaintiff was not registered on either of the dating websites used by Hayes.

Hayes had similar conversations regarding his use of the websites with his administrative

assistant, Julia Hinds, as well as with other employees and associates of CU Holding, including

some men.38

          In late 2014, Hayes discussed with Plaintiff the various issues he was facing with his

fiancé, Mary. Hayes frequently asked Plaintiff questions about the status of her relationship with

her husband, whether they argued, and how they resolved their arguments. Hayes would close

the door to Plaintiff’s office when he had these conversations.

          In early 2015, when Plaintiff was walking in the CU Holding parking lot during her lunch

break, Hayes told her that she had “strong legs.”39 Hayes would often comment on Plaintiff’s


          35
               Declaration of Susan Monslow, Doc. 67-29 at ¶2.
          36
               Timeline, Doc. 63-2, Ex. 32 at 1.
          37
               Doc. 67-2 at 189:4–15.
          38
               See Doc. 63-5 at 56:12–57:1.
          39
               Doc. 63-2, Ex. 32 at 1.




                                                           7
clothing “in an exaggerated way” and told her that certain colors looked “dazzling” on her and

matched her skin tone “perfectly.”40 He also told Plaintiff that one of her winter coats was his

favorite on her, asked her if any item of clothing was new, who picked out her clothes, when she

went shopping, if her husband went shopping with her, and if she picked out her husband’s

clothes. Hayes also complimented Plaintiff’s shoes. Plaintiff did not solicit or encourage these

comments. Hayes initially made comments regarding Plaintiff’s appearance about twice a

month, but beginning in fall 2015 and continuing through spring 2016, he made them at least

every week and oftentimes, on multiple occasions during a week.

       In May 2015, at an office birthday party for Hayes with about ten attendees, Hayes

hugged Plaintiff and attempted to kiss her on the lips, while bringing Plaintiff into his body as he

hugged her closely. Plaintiff turned her head and the kiss landed on her cheek. Only Plaintiff

was kissed in this way, and it was done in front of others. Plaintiff commented to her co-worker

afterward how “creepy” Hayes’ conduct had been, and Plaintiff testified, “it made me sick to my

stomach.”41

       In June 2015, Hayes told Plaintiff that he had purchased a golf lesson for her to be

provided by a golf pro at a local club. He told her that he wanted her to take the lesson with him

during some evening. When Plaintiff said the date that he picked would not work for her, he

watched over her shoulder as she opened her calendar to find another date. Plaintiff and Hayes

played golf together twice, once at an outing after a planning session and once during an out-of-

town business trip. After a golf outing in October 2014, Plaintiff sent Hayes a text message

calling it “a fun afternoon,” thanking him for taking her golfing.42


       40
            Id.
       41
            Doc. 67-2 at 125:15–126:15.
       42
            Doc. 63-2, Ex. 33.




                                                 8
       In November 2015, Plaintiff and Hayes discussed a prepaid legal services company

called LegalShield and one of its sales representatives, Verna Heath. Hayes told Plaintiff that

Heath was white and that he had asked Heath out on dates many times, but that she had always

said no. Hayes told Plaintiff that Heath was “really successful and made a lot of money” and

that she was “hot,” and reminded him of “an older” version of Plaintiff.43 He suggested that if

CU Holding partnered with LegalShield, Heath would date him. Hayes told Plaintiff, “I know

you haven’t been in the dating world for a long time, but this is how it’s done. You do

something for someone else and they do something for you.”44

       Later in November 2015, Plaintiff, Hayes, and Asa Groves, the director of XtraCash and

SimpliFast, drove to Oklahoma City for a business trip. On their way home from the trip, the

group stopped at a gas station. Plaintiff saw Hayes speaking to a man at the station. When he

returned to the car, Plaintiff asked Hayes who the man was. Hayes replied that he did not know,

but that he had told the man that Plaintiff was his wife because he did not want the man to ask

the group for a ride. After they returned from the trip, Hayes told Plaintiff, “I liked you before

we went on this trip but I like you even more now.”45

       In November 2015, prior to the business trip, Plaintiff went to Gleason and told him

about Hayes comparing her to Heath, the golf lessons Hayes scheduled, the kiss at the birthday

party, and the multitude of comments about her appearance. Plaintiff told Gleason that she was

“sick and tired of Larry hitting on me.”46 After returning from the trip, Plaintiff reported the

“wife” comment to Gleason and recapped the incidents she had previously reported. Gleason cut



       43
            Doc. 63-2, Ex. 32 at 2.
       44
            Doc. 67-2 at 140:9–24.
       45
            Doc. 63-2, Ex. 32 at 2.
       46
            Doc. 67-2 at 143:11–146:15.




                                                 9
Plaintiff off and said that he maintains a “go with the flow” attitude toward Hayes.47 Gleason

replied, “you know what Larry will do to you.”48

       In December 2015, Hayes scheduled a breakfast meeting with Plaintiff at a local

restaurant and prepared an agenda for the meeting. Instead of going over the agenda, he told

Plaintiff that he wanted to enjoy her company. He asked her if she liked the color of the sweater

he was wearing, told her that he liked what she was wearing and that she always wore clothes

that complimented her skin and hair tone, and asked if she was a natural redhead and what color

her hair was when she was a child. He also asked her several questions about her husband,

including what she liked that he cooked, whether they cooked together, if they drank wine while

they cooked, and what kind of wine they liked.

       Later in December 2015, Hayes came into Plaintiff’s office and asked how a pair of new

pants fit “while slowly gesturing to his crotch area.”49

       In January 2016, Hayes came into Plaintiff’s office, shut the door, and took her coat from

where it was hanging. He told her that it was his favorite coat of hers and that it made her look

very attractive. He hugged it to his body, twisting back and forth, and then he buried his face in

it, taking a deep breath, and told her that it smelled really great. Following this incident, Plaintiff

immediately told Jesse Krenzer, an IKC employee, what had occurred and testified that “she was

very shaken up by it.”50

       In early 2016, Hayes came into Plaintiff’s office and told her that he found someone on

Match.com who reminded him of her. He showed her a picture of the woman and told her that



       47
            Doc. 63-2, Ex. 32 at 2.
       48
            Id.
       49
            Id.
       50
            Id. at 170:7–16.




                                                  10
the woman had reddish-brown hair and liked horses, like Plaintiff. Hayes told Plaintiff that he

intended to ask the woman on a date to go horseback riding, and Plaintiff asked him if he knew

how to ride a horse. The two discussed his horseback riding experience.

       In February 2016, Hayes saw an entry on Plaintiff’s calendar indicating she planned to

visit Funky Town, a Raytown, Missouri dance club. He came into Plaintiff’s office and asked

her about the calendar entry, asking if she danced, what she wore when she danced, and with

whom she was going.

       Later that month, Hayes told Plaintiff that he had scheduled a date with Kelly, a woman

he met on Match.com. He showed Plaintiff a picture of Kelly, a white woman, and said he

thought she might be well off because she owned a house in Leawood, Kansas. On the evening

of the date, Hayes sent Plaintiff a text message indicating the date was “nothing to write home

about.”51 Plaintiff responded, “Darn it! She seemed like she had a lot of good qualities. The

search continues.”52 Hayes then responded with a picture of himself and Kelly with their heads

close together and sticking their tongues out with a message stating, “Just kidding. Having a

great time.”53

       After this incident, in February 2016, Plaintiff once again discussed Hayes’ conduct with

Gleason. She told him about Hayes’ “proclivity for white women” and told Gleason that Hayes’

personal comments and behaviors toward her had continued and were getting out of hand.54 She

also told Gleason about Hayes calling her “hot,” about his comments about her appearance, and




       51
            Doc. 63-2, Ex. 32 at 3.
       52
            Id.
       53
            Id.
       54
            Id.




                                               11
about the coat hugging incident.55 When Plaintiff asked Gleason what she should do, he replied

“I wouldn’t complain about him if I were you.”56 Plaintiff testified she wanted to put a stop to

the behaviors without jeopardizing her job.57 Plaintiff further testified that she hoped Gleason

would at least talk to Hayes, saying she thought “at a minimum, he should tell Larry to stop. He

was an officer in the company.”58

       In March 2016, Hayes called Plaintiff at about 7 p.m. on a Saturday evening when she

was at a dinner with friends. He told her that he was in a hotel room in California, and wanted to

talk about upcoming marketing ideas. Plaintiff could hear a woman in the room giggling and

making comments, but she could not hear what she was saying. Hayes told Plaintiff that Kelly,

the woman whom he had been on a date with the previous month, was in the room with him. On

a separate occasion, Hayes told Plaintiff that the first time he slept with Kelly, her cat was on the

bed, which annoyed him.

       Plaintiff testified she believed she “was making it very clear that [she] did not want to

continue to have those conversations” with Hayes.59 She did not explicitly tell Hayes to stop, but

would rather “try to change the subject” or “answer my phone.”60 Plaintiff testified that this was

because she knew Hayes had a bad temper, and so she attempted to be mild and professional in

indicating that his conduct was inappropriate and unwanted. She testified that she believed she




       55
            Id.
       56
            Id.
       57
            Doc. 67-2 at 153:5–155:5, 187:20–189:15.
       58
            Id. at 155:1–5.
       59
            Id. at 163:17–164:2.
       60
            Id. at 103:2–11.




                                                       12
could not make a more forceful response “without fear of repercussion.”61 According to Heather

Murphy, Hayes’ administrative assistant, Hayes would raise his voice and yell in the office.62

        In his deposition, Hayes admitted that each of the events alleged, had they occurred,

would have been improper, violated CU Holding’s policies, and could reasonably be perceived

as flirtation and seeking a dating or romantic relationship.63

        C. Defendants’ Decision to Eliminate Plaintiff’s Position

        From the outset of the insurance venture at CU Holding, it was anticipated by the

company that there would be a five-year “Valley of Death” period of budgeted losses before the

entity became profitable.64 According to IKC Board Member Chris Stegall, the term “Valley of

Death” indicates the expectation of “negative returns, negative profit numbers until you reach a

point in time when the book of business is built-up enough that the book of business is paying

off, and that coupled with the new business that you’re writing every year makes you

profitable.”65 Mr. Stegall testified that the anticipated “Valley of Death” period for IKC was five

years, which was typical in the insurance business.66 In 2014, IKC had net losses of $207,440.67

In 2015, IKC had net losses of $233,275.68 In the first four months of 2016, IKC had a net loss

of $71,261.69



        61
             Id. at 164:2–8
        62
             Doc. 67-11 at 20:11–18.
        63
           For purposes of summary judgment, the events detailed in Section III.B are uncontroverted. The Court
notes Defendants’ objection to Mr. Hayes’ testimony and disregards the legal conclusions in his deposition as
inadmissible. Fed. R. Evid. 701.
        64
             Doc. 67-3 at 90:6–91:10.
        65
             Doc. 67-8 at 28:10–29:10.
        66
             Id. at 29:11-15, 33:14–20.
        67
             Doc. 63-2, Ex. 39.
        68
             Id.
        69
             Id.




                                                       13
        IKC and CU Holding board members praised Plaintiff’s job performance in the months

and days leading up to her termination. At the February 24, 2016 IKC board meeting, Hayes

noted that Plaintiff’s work on increasing the number of referrals had been “fantastic.”70 Under

Plaintiff, IKC obtained its highest five revenue months between January and May 2016. Hayes

testified that “revenues were doing very well under Ms. Monslow,” insurance revenues were

trending significantly upward based on new programs instituted by Plaintiff, and the two highest

revenue months were April and May of 2016.71 At the May 5, 2016 IKC board meeting, it was

reported that the “It Takes Two” referral program, led by Plaintiff, had produced 198 referrals in

March, and that the total annual revenue from premiums had risen from $181,830 in 2014 to

$581,000 in May 2016.72 Nonetheless, at the May 3, 2016 CU Holding board meeting, Hayes

said he “was on the heels of a decision in about 45 days” after letting the “It Takes Two

Campaign . . . play out for the end of May.”73

        Following the May 5 board meeting, Plaintiff told Gleason that she had “had it” and that

she was going to report all of Hayes’ inappropriate conduct to Michaels.74 Plaintiff was

prompted to do this after Hayes stated, “for the board record, I want to report the agency’s lack

of performance.”75 Gleason asked her to think about it for a few days before she did anything.76

Plaintiff never reported any allegations against Hayes to Michaels.




        70
             Trans. of Recording of Feb. 24, 2016 IKC/MI/Mazuma Insurance Services Board Meeting, Doc. 67-23 at
2:18–5:13.
        71
             Docs. 67-3 at 222:19–21, 67-4 at 404:22–405:11.
        72
             Doc. 67-4 at 331:14–16, 333:15–334:6.
        73
             Doc. 67-24 at 13:3–25, 14:1–24.
        74
             Doc. 63-2, Ex. 15.
        75
             Doc. 200:19–201:12.
        76
             Doc. 67-2 at 203:8–204:18.




                                                        14
       On May 9, 2016, Plaintiff went to Hayes’ office pursuant to a “meeting maker” she

received on Friday, May 6. Hayes informed Plaintiff that CU Holding was eliminating her

position. Plaintiff did not receive advanced notice that her position was being eliminated.77

Hayes did not provide an explanation or reason for the decision at the meeting. Plaintiff was

immediately escorted to her office to get her belongings and then out of the building, and was

prohibited from returning to the premises.78 She was not provided the opportunity to seek

positions elsewhere within CU Holding or Mazuma, nor did she receive assistance from Hayes,

CU Holding, or Mazuma in seeking other employment.79 She was told she would only receive a

“neutral” job recommendation and that she was not eligible for rehire at Mazuma, CU Holding,

or any of their subsidiaries.80 Murphy was present for part of the termination meeting with

Plaintiff and prepared a memo related to the meeting.81

       Hayes testified that he made the final decision to fire Plaintiff after consulting with

Brandon Michaels, Mike Gleason, and others.82 He testified that he was told, “do what you think

is the right thing for the business.”83 Hayes has no documents memorializing any consideration,

discussions, or meetings regarding elimination of Plaintiff’s position, nor does he have any

document mentioning the elimination of the position prior to the date on which she was

terminated. No vote was taken at any board meeting concerning the potential elimination of

Plaintiff’s position. Hayes stated that the termination was because of the elimination of



       77
            Docs. 67-2 at 230:17–232:24, 67-4 at 394:5–13.
       78
            Docs. 67-2 at 230:17–232:24, 67-29.
       79
            Doc. 67-2 at 254:5–15.
       80
            Id.; Doc. 67-29, ¶ 4.
       81
            Minutes of the IKC Elimination of Director of Insurance Position May 9, 2016, Doc. 67-21.
       82
            Deposition of Larry Hayes, Docs. 63-3 at 108:1–109:25, 67-3 at 133:4–134:3, 67-4 at 357:17–358:3.
       83
            Doc. 67-4 at 357:17–23.




                                                        15
Plaintiff’s position and had nothing to do with her performance, but Hayes also stated at the

August 2016 CU Holding board meeting that “part of it was a personality thing.”84 Hayes

testified that he met with Gleason after the May 5 meeting, prior to making the final decision to

eliminate the position on May 6.85 Gleason testified that he did not recall Plaintiff reporting

Hayes’ inappropriate conduct to him.86

       Regarding the timing of his decision to eliminate Plaintiff’s position, Hayes testified that:

(1) he was not contemplating eliminating Plaintiff’s position as of February 2016;87 (2) he

discussed the elimination of the position with Plaintiff in “ongoing conversations” in February

2016;88 (3) he was considering eliminating Plaintiff’s position for six to nine months prior to

May 2016;89 and (4) he made the decision in March 2016 to eliminate Plaintiff’s position.90

       D. Company Policies

       The CU Holding Employee Handbook states that “employees who have satisfactorily

completed their introductory period and whose employment was terminated in good standing are

eligible for rehire.”91 The policy also provides that, “[f]ormer employees may submit an

application and resume for any job vacancy with the Company. Such applications will be

considered with other internal/external applications, based on qualifications for the open

position.”92 In January 2017 at the IKC budget meeting, Hayes stated, “[i]t’s my philosophy that


       84
            Docs. 67-3 at 101:7–105:5, 67-4 at 358:11–18.
       85
            Doc. 67-4 at 365:16–24.
       86
            Deposition of Michael Gleason, Doc. 63-9 at 165:10–13.
       87
            Doc. 67-4 at 312:9–12.
       88
            Doc. 67-3 at 77:10–15.
       89
            Id. at 135:13–136:1, 173:10–174:12.
       90
            Doc. 67-4 at 374:1–24.
       91
            Doc. 67-26.
       92
            Id.




                                                       16
if you’re going to displace people, you have to try to find a soft landing for them. If you can’t,

you should at least try to find places for them to interview.”93

       Mazuma COO Deonne Christensen testified that in other instances in which positions

were eliminated by Mazuma, many of the persons whose jobs were being eliminated received

opportunities to seek other employment at Mazuma and they received advanced notice regarding

job eliminations. 94 Christensen also testified that she was unaware of any other person whose

position was eliminated being escorted out of the building.95

       LaToya Rozof was the Vice President of Human Resources for Mazuma and CU Holding

from August 2013 until June 2016. Rozof testified she “was shocked when approached about

doing a severance for [Plaintiff].”96 She testified that she would not have approved the

elimination, that it did not follow company procedures in that there had been no discussion or

planning for the elimination of the position, and that with regard to the severance agreements, the

employee is not supposed to have to sign them that day.97 She testified that Human Resources

did not know anything about the position being eliminated until asked to cut the payroll checks.98

On the day Hayes terminated Plaintiff, Rozof emailed Hayes and requested she be provided with

information as to the reason for Plaintiff’s dismissal, eligibility for rehire, and other human

resource issues; Hayes responded that Plaintiff was not eligible for rehire.99




       93
            Doc. 67-4 at 392:12–393:19.
       94
            Deposition of Deonne Christensen, Doc. 67-10 at 20:24–21:15.
       95
            Id. at 24:13–18.
       96
            Declaration of LaToya Rozof, Doc. 67-19 at ¶13.
       97
            Id.
       98
            Id.
       99
            Doc. 67-3 at 275:21–276:5.




                                                       17
       Hayes testified that he had not received sexual harassment or diversity training in 2014 or

2015, that he had not required such training of others at CU Holding, and that such training was

voluntary.100 A December 29, 2015 email from Mazuma’s Belinda Seller states that Hayes was

the only person who had not fully completed the training.101 Hayes testified that he agreed that

the CEO sets the tone for a company with regard to compliance with sexual harassment laws.102

Quid Pro Quo sexual harassment is one of the topics addressed in the videos, which include

discussion about how comments about the appearance or clothing of a subordinate employee can

be considered sexual harassment, and that unwelcome kissing of a subordinate employee could

also be considered sexual harassment.103

       E. Other CU Holding Employees

       In the summer or early fall of 2014, CU Holding hired two additional producers for IKC,

Jesse Krenzer and Zak Kahlemsky. Each received a base salary between $30,000 and $35,000,

with the remainder of their compensation based on commissions.104 Kahlemsky was terminated

for performance reasons in February 2015. In October 2015, CU Holding hired an additional

producer, Ben Woschnick, who was compensated in the same way.

       Following her termination, Plaintiff’s responsibilities shifted to Jesse Krenzer, although

his job title and compensation did not change.105 Krenzer left the company when his position

was eliminated in February 2017. Krenzer was given advance notice prior to the elimination of




       100
             Id. at 45:9-51:1, 47:2–11.
       101
             Id. at 51:15–52:17.
       102
             Id. at 52:18–24.
       103
             Id. at 49:13–51:8.
       104
             Doc. 63-2 at 218:19–21.
       105
             Doc. 67-20, ¶ 9.




                                                18
his position.106 He was also given the opportunity to continue employment with a 100%

commission-based compensation structure.107

       In February 2017, CU Holding entered into a shared-services agreement with a third-

party insurance agency operated by Juan Luengo, through which the agency and CU Holding

shared expenses and commissions generated by IKC.108 IKC considered hiring Mr. Luengo in-

house as an employee to replace Plaintiff and discussed him becoming the Chief Operating

Officer for IKC.109

       As of April 2016, IKC was closer to budget estimates than Simplifast, another CU

Holding subsidiary.110 The Simplifast Director, Asa Groves, was not terminated or reprimanded,

and the director position was not eliminated despite long periods of unprofitability. Groves was

also the director of XtraCash, which was consistently profitable.111

       Several other CU Holding subsidiaries struggled financially. Beyond Marketing

struggled for ten years before it was ultimately shut down.112 When Beyond Marketing was shut

down in December 2017, its Director, Kat Anstine, and other employees received three months

advance notice of when their employment would end and positive performance

recommendations by Hayes.113




       106
             Id., ¶ 11
       107
             Id.
       108
             Doc. 63-3 at 229:5–230:17.
       109
             Doc. 67-14 at 12:24–13:7, 18:24–21:7.
       110
             Doc. 67-13 at 34:4–24.
       111
             Id. at 14:14–22.
       112
             Doc. 67-4 at 430:9–19.
       113
             Docs. 67-4 at 435:18–436:19, 67-12 at 32:5–15, 67-6 at 33:19–34:3.




                                                        19
IV.      Discussion

        A.          Age and Gender Discrimination

        When a plaintiff relies on circumstantial evidence to prove discriminatory termination,

courts apply the familiar three-step burden-shifting framework set forth in McDonnell Douglas

Corporation v. Green.114 The Tenth Circuit has described the framework as follows:

                    McDonnell Douglas first requires the aggrieved employee to
                    establish a prima facie case of prohibited employment action . . . .
                    If the employee makes a prima facie showing, the burden shifts to
                    the defendant employer to state a legitimate, nondiscriminatory
                    reason for its adverse employment action . . . . If the employer
                    meets this burden, then summary judgment is warranted unless the
                    employee can show there is a genuine issue of material fact as to
                    whether the proffered reasons are pretextual.115

        Here, Plaintiff alleges gender discrimination in violation of Title VII and the KAAD, and

age discrimination in violation of the ADEA and the KAAD. In support of her claims, Plaintiff

alleges that circumstantial evidence supports her discrimination claims, including (1) differential

treatment compared to the two younger, male producers; (2) differential treatment compared to

Juan Luengo, a younger, male employee; (3) differential treatment compared to Kat Anstine, a

younger female, and Asa Groves, an older male, directors of other CU Holding subsidiaries; and

(4) evidence showing Defendants’ gender and age-biased cultures.

        To establish a prima facie case of gender or age discrimination, Plaintiff must

demonstrate (1) membership in protected class; (2) adverse employment action; and (3) that the

adverse employment action occurred under circumstances giving rise to an inference of




        114
           Plotke v. White, 405 F.3d 1092, 1099 (10th Cir. 2005) (citing McDonnell Douglas Corp. v. Green, 411
U.S. 792, 800–07 (1973)); Thomas v. Berry Plastics Corp., 803 F.3d 510, 514 (10th Cir. 2015).
        115
              Plotke, 405 F.3d at 1099.




                                                      20
discrimination.116 The burden imposed on a plaintiff at the prima facie stage is “not onerous.”117

The Court assumes, arguendo, that Plaintiff has established a prima facie case. Plaintiff’s claim

fails as a matter of law, however, because she cannot establish a genuine issue of material fact

that her termination was based on her gender or age.

        Under the McDonnell Douglas, the burden shifts to Defendants to establish a legitimate,

non-discriminatory reason for the termination. Defendants argue that Plaintiff’s position was

eliminated for financial reasons. In the time Plaintiff was employed with CU Holding, net losses

totaled over $200,000 annually. Plaintiff was earning a salary of over $108,000 per year plus

benefits, a large fixed expense in the entity’s budget. Workforce reduction as a cost-cutting

measure is a legitimate, non-discriminatory reason for termination.118 The termination of

Plaintiff’s position reduced IKC’s expenses, and losses, by thousands of dollars each year.

Accordingly, the Court finds that Defendants have offered a legitimate, non-discriminatory

reason for Plaintiff’s termination.

        To defeat summary judgment, Plaintiff then must show that Defendants’ explanation is

pretextual. A Plaintiff can establish pretext in three ways: (1) presenting evidence that

defendant's stated reason for the adverse action was false; (2) presenting evidence that defendant

acted contrary to written company policy; or (3) presenting evidence that defendant acted




          116
              EEOC v. PVNF, L.L.C., 487 F.3d 790, 800 & n.5 (10th Cir. 2007) (discussing how elements of prima
facie case in discrimination cases vary depending on context). In the Tenth Circuit, a prima facie case no longer
requires a “similarly-situated person” comparison. See Sorbo v. UPS, 432 F.3d 1169, 1173 (10th Cir. 2005). While
the third element may be shown by evidence that the employer treated similarly-situated employees more favorably,
“such proof is just one sufficient means to do this and should not itself be mistaken as an indispensable element of
the prima facie case.” Id. See also Adamson v. Multi Cmty. Diversified Servs., Inc., 514 F.3d 1136, 1151 (10th Cir.
2008) (prima facie case for ADEA); Smith v. Oklahoma ex rel. Tulsa Cty. Dist. Attorney, 245 F. App'x 807, 811
(10th Cir. 2007) (prima facie case for gender).
        117
              Tex. Dept. of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981).
        118
              See DePaula v. Easter Seals El Mirador, 859 F.3d 957, 972 (10th Cir. 2017).




                                                          21
contrary to an unwritten policy or practice.119 In the context of a discrimination case, evidence

of pretext may include whether plaintiff was treated differently from similarly-situated

employees.120

         First, Plaintiff cannot show that she was similarly-situated to Jesse Krenzer, Ben

Woschnick, Juan Luengo, Kat Anstine, or Asa Groves. It is true that “[w]hether two employees

are similarly situated ordinarily presents a question of fact for the jury.”121 “However, at

summary judgment, the court must determine whether ‘plaintiff has adduced enough evidence to

support a finding that the [other employee] and plaintiff were sufficiently similarly situated to

support an inference of discrimination.’”122 In order to establish disparate treatment of

comparators, they must be “similarly situated in all relevant respects.”123 “Similarly situated

employees are those who deal with the same supervisor and are subject to the same standards

governing performance evaluation and discipline.”124 “[The] court should also compare the

relevant employment circumstances such as work history and company policies, applicable to the

plaintiff and the intended comparable employees.”125

         A reasonable jury could not find Plaintiff to be similarly situated in all relevant respects

to Jesse Krenzer, Ben Woschnick, Juan Luengo, Asa Groves, or Kat Anstine. Krenzer and

Woschnick were hired at a salary of $30,000 to $35,000 plus commission, whereas Plaintiff


        119
            Fugett v. Sec. Transp. Servs., Inc., 147 F. Supp. 3d 1216, 1237 (D. Kan. 2015) (citing Kendrick v.
Penske Transp. Servs, Inc., 220 F.3d 1220, 1230 (10th Cir.2000)).
         120
           See Watts v. City of Norman, 270 F.3d 1288, 1293 (10th Cir. 2001); EEOC v. Horizon/CMS Healthcare
Corp., 220 F.3d 1184, 1194 n.6 (10th Cir.2000).
         121
            Riggs v. AirTran Airways, Inc., 497 F.3d 1108, 1117 (10th Cir. 2007) (quoting George v. Leavitt, 407
F.3d 405, 414 (D.C. Cir. 2005)).
         122
               Id.
         123
               Arambaru v. Boeing Co., 112 F.3d 1398, 1404 (10th Cir. 1997).
         124
               Id.
         125
               Id.




                                                         22
earned a salary of over $108,000 per year and served as their supervisor. Juan Luengo was the

director of a third-party insurance agency that entered into an agreement with IKC in 2017 to

share expenses and commissions; unlike Plaintiff, he was not directly employed by CU Holding.

And Kat Anstine and Asa Groves served as Directors of other CU Holding subsidiaries, which

were separately incorporated from IKC, participated in different industries, and subject to

different budgets and financial considerations. Although Hayes supervised both Anstine and

Groves, Plaintiff has alleged no facts to demonstrate they were similarly situated with regard to

evaluation standards, work history, or company policies. Anstine’s position was eliminated

when CU Holding closed her company, Beyond Marketing, based on poor financial

performance. Groves directed two separate companies: Simplifast, which struggled financially,

and Xtracash, which was consistently profitable. The Court finds that no reasonable jury could

find that Plaintiff was similarly situated to any of the above employees to support a finding of

pretext.

        Second, Plaintiff’s allegations of a biased culture do not support a finding of pretext.

Plaintiff points to age-related statements made by Michaels to Mazuma employees (and not to

Plaintiff or in Plaintiff’s presence) in support of her contention that there was an age-biased

culture. “Isolated comments, unrelated to the challenged action” are insufficient to support

finding of discriminatory animus.126 Therefore, Michael’s statements are insufficient to establish

an age-biased culture. In support of her gender-bias claim, Plaintiff points to Hayes’ failure to

complete sexual harassment training, his failure to require others to complete mandatory training,

and two sexual harassment allegations against prior Mazuma Vice Presidents. “[M]ere


        126
          Vasilescu v. Black & Veatch Pritchard, Inc., 155 F. Supp. 2d 1285, 1293 (D. Kan. 2001) (citing Cone v.
Longmont United Hosp. Ass’n, 14 F.3d 526, 531 (10th Cir. 1994)).




                                                      23
conjecture that [an] employer’s explanation is a pretext for intentional discrimination is an

insufficient basis for denial of summary judgment.”127 Here, Plaintiff’s contention that these

isolated facts support an inference of discrimination is “mere conjecture,” and insufficient to

create an inference of discriminatory intent. Accordingly, Defendants’ motion for summary

judgment is granted on Plaintiff’s claims for gender and age discrimination.

         B. Quid Pro Quo Harassment

         Plaintiff alleges quid pro quo sexual harassment in violation of Title VII and the KAAD.

“Quid pro quo harassment occurs where specific benefits or employment are conditioned on

sexual demands by the victim’s supervisor.”128 As above, where Plaintiff relies on

circumstantial evidence to prove discriminatory termination, the McDonnell Douglas test

applies.129

         To establish a prima facie case of quid pro quo sexual harassment, the plaintiff must

establish (1) that her supervisor had authority to materially alter the terms and conditions of

plaintiff’s employment; (2) that her supervisor demanded sexual favors; and (3) that plaintiff’s

rejection of her supervisor’s sexual demands resulted in job detriment.130

         The existence of a demand of sexual favors is a question of fact based on the totality of

the circumstances.131 For the purposes of summary judgment, the alleged incidents are



        127
            Morgan v. Hilti, 108 F.3d 1319, 1323 (10th Cir. 1997) (quoting Branson v. River Coal Co., 853 F.2d
768, 772 (10th Cir.1988)).
         128
               Rettiger v. IBP, Inc., 980 F. Supp. 1182, 1187 (D. Kan. 1997).
         129
               See Plotke v. White, 405 F.3d 1092, 1099 (10th Cir. 2005).
         130
             Rettiger, 980 F. Supp. at 1189. It is undisputed that Hayes had authority to materially alter the terms and
conditions of Plaintiff’s employment. Hayes hired and fired Plaintiff.
         131
           See e.g., Robinson v. Cavalry Portfolio Servs., LLC, 365 F. App’x 104, 118 (10th Cir. 2010); see also
Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 69 (1986) (“the trier of fact must determine the existence of sexual
harassment in light of ‘the record as a whole’ and ‘the totality of circumstances, such as the nature of the sexual
advances and the context in which the alleged incidents occurred.’”).




                                                           24
undisputed. The Court need not decide whether the facts of the present case constitute a demand

for sexual favors because Plaintiff has failed to allege any facts showing that her rejection of

Hayes’ conduct resulted in her termination.

        To survive summary judgment on a quid pro quo harassment claim, Plaintiff must show

that a reasonable jury could find that Mr. Hayes conditioned concrete employment decisions on

her submission to sexual favors.132 Here, the record fails to support any suggestion that

Plaintiff’s rejection of Hayes’ flirtations resulted in her termination. First, Plaintiff has alleged

no facts that she rejected Hayes’ flirtations. Plaintiff admits that she did not explicitly reject

Hayes’ flirtations, but would rather “try to change the subject” or “answer my phone.”133

Notably, the Tenth Circuit has held that quid pro quo harassment does not have to be explicit.134

However, Plaintiff’s rejection of the unwanted sexual conduct must be the cause of Plaintiff’s

termination.135 Drawing all inferences in the light most favorable to Plaintiff, Plaintiff has failed

to allege any facts linking her termination to the occasions she subtly rejected Hayes behavior.

To the extent that Plaintiff alleges that her rejection was through her November 2015 or February

2016 reports of inappropriate behavior to Gleason, or her May 4, 2016 statement to Gleason that

she had “had it” and she was going to report Hayes inappropriate conduct to Michaels, Plaintiff

has conflated her quid pro quo claim with her claim for retaliation, analyzed separately below.136



        132
            Pinkerton v. Colorado Dep’t of Transp., 563 F.3d 1052, 1060 (10th Cir. 2009) (citing Hicks v. Gates
Rubber Co., 833 F.2d 1406, 1413–14 (10th Cir.1987)).
        133
              Doc. 67-2 at 103:2-11.
        134
            Hicks, 833 F.2d at 1414; see also Brandau v. State of Kansas, 968 F. Supp. 1416, 1421 (D. Kan. 1997).
(holding “there is no requirement of an express statement from the harasser linking job benefits to plaintiff’s
submission to sexual advances.”)
        135
            See Benhardt v. Bd. of Cty. Comm’rs of Cty. of Wyandotte, 9 F. Supp. 2d 1252, 1261 (D. Kan. 1998)
(finding “under a quid pro quo theory of sexual harassment, the…rejection of the harassment by an employee must
be…the cause of a tangible job detriment.”)(emphasis added).
        136
              Doc. 63-2, Ex. 15.




                                                        25
Plaintiff has failed to establish a prima facie case for quid pro quo discrimination. Accordingly,

the Court finds Defendants are entitled to judgment as a matter of law on Plaintiff’s claim for

quid pro quo gender discrimination.

        C. Retaliation

        Plaintiff alleges that Defendants engaged in retaliation in violation of Title VII and the

KAAD by terminating her employment based on her reporting of Hayes’ unwelcome sexual

advances. As discussed above, Plaintiff’s retaliation claim is analyzed under the McDonnell

Douglas burden shifting framework.137 To establish a prima facie case of retaliation, a plaintiff

must show (1) she engaged in protected opposition to discrimination; (2) that a reasonable

employee would have found the challenged action materially adverse; and (3) a causal

connection exists between the protected activity and the adverse action.138

        Protected opposition protects an individual when they have “opposed any practice made

unlawful employment practice by [Title VII].”139 In determining whether an employee’s

complaints constitute protected activity, “[t]he relevant question…is not whether a formal

accusation of discrimination is made but whether the employee’s communications to the

employer sufficiently convey the employee’s reasonable concerns that the employer has acted or

is acting in an unlawful discriminatory manner.”140 Importantly, it is not whether an employer in

fact engaged in conduct which violates Title VII, but rather whether the employee had a “good

faith belief that Title VII ha[d] been violated.”141 In the present case, Plaintiff reported her


        137
              Anderson v. Coors Brewing Co., 181 F.3d 1171, 1178 (10th Cir. 1999).
        138
              Amro v. Boeing Co., 232 F.3d 790, 796 (10th Cir. 2000).
        139
              42 U.S.C.A. § 2000e-3.
        140
              Garcia-Paz v. Swift Textiles, Inc., 873 F. Supp. 547, 560 (D. Kan. 1995) (emphasis added).
         141
             Petersen v. Utah Dep’t of Corr., 301 F.3d 1182, 1188 (10th Cir. 2002) (quoting Love v. Re/Max of Am.,
Inc., 738 F.2d 383, 385 (10th Cir. 1984)).




                                                          26
reasonable concerns about her employer’s inappropriate sexual behavior on three occasions. Her

repeated reports of inappropriate sexual conduct to the company’s chief financial officer

sufficiently conveyed her concerns; accordingly, her reports are protected opposition under Title

VII.142

          A causal connection exists between the protected activity and the materially adverse

action “where the plaintiff presents evidence of circumstances that justify an inference of

retaliatory motive.”143 “In order to make a prima facie case, one must only introduce evidence

from which an inference can be drawn that an employer would not have taken the adverse action

had the employee not filed prior discrimination charges.”144 Courts typically consider “protected

conduct closely followed by adverse action” as sufficient evidence.145

          In the present case, Plaintiff reported Hayes’ inappropriate conduct to CU Holding CFO

Mike Gleason on three occasions: November 2015, February 2016, and May 4. 2016. On May 4,

2016, Plaintiff told Gleason that she had “had it,” and that she was going to report Hayes’

conduct to Michaels.146 Gleason told her to think about it for a few days before she did anything.

On Friday, May 6, Plaintiff received a meeting maker invite for a meeting with Hayes the

following Monday morning. On the morning of May 9, Hayes informed Plaintiff that her

position was eliminated. She was immediately escorted from the building, prohibited from

returning to the premises, and told that she would only receive a neutral job recommendation and

that she was not eligible for rehire.


          142
            Plaintiff also argues that her rejection of Hayes’ conduct constituted protected activity. As discussed
above, the Court finds that Plaintiff has not alleged facts to support a finding that she rejected Hayes.
          143
                Williams v. W.D. Sports, N.M., Inc., 497 F.3d 1079, 1091 (10th Cir. 2007).
          144
                Tex. Dept. of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981).
          145
                Id. (emphasis added).
          146
                Doc. 63-2, Ex. 15.




                                                            27
        “Unless there is very close temporal proximity between the protected activity and the

retaliatory conduct, the plaintiff must offer additional evidence to establish causation.”147

Although temporal proximity is not a specific amount of time, the Tenth Circuit has found that

less than two weeks is “alone sufficient to establish a causal connection.”148 Here, the timeline

clearly demonstrates temporal proximity. Defendants argue that temporal proximity is

meaningless here because Plaintiff has not shown that Hayes knew about her complaints.

“[Proximity]…is meaningless unless those who caused the alleged retaliatory act to

occur…[were] aware…” of the protected activity.149 However, Plaintiff has presented evidence

from which a jury could infer Hayes knew about Plaintiff’s reports. It is uncontroverted that

Hayes met with Gleason after the May 5 meeting, prior to making the final decision to eliminate

the position on May 6. Further, Hayes testified that he made the decision to eliminate the

position after consulting with others, including Gleason. At summary judgment, all inferences

are drawn in Plaintiff’s favor. Given the temporal proximity and surrounding circumstances,

Plaintiff has established a prima facie case of retaliation.

        Under McDonnell Douglas, the burden shifts to Defendants to establish a legitimate, non-

discriminatory reason for the termination. As discussed above, Defendants argue that Plaintiff’s

position was eliminated for financial reasons, namely, to eliminate a large fixed expense in

IKC’s budget. Workforce reduction as a cost-cutting measure is a legitimate, non-discriminatory

reason for termination.150 The termination of Plaintiff’s position reduced IKC’s expenses, and




        147
              O’Neal v. Ferguson Const. Co., 237 F.3d 1248, 1253 (10th Cir. 2001).
        148
          Argo v. Blue Cross & Blue Shield of Kan., Inc., 452 F.3d 1193, 1202 (10th Cir.2006) (citing Fye v. Okla.
Corp. Comm’n, 516 F.3d 1217, 1228 (10th Cir. 2008)).
        149
              Hysten v. Burlington N. & Santa Fe Ry. Co., 296 F.3d 1177, 1184 (10th Cir. 2002).
        150
              See DePaula v. Easter Seals El Mirador, 859 F.3d 957, 972 (10th Cir. 2017).




                                                         28
losses, by thousands of dollars each year. Accordingly, the Court finds that Defendants have

offered a legitimate, non-discriminatory reason for Plaintiff’s termination.

         To defeat summary judgment, Plaintiff then must show that Defendants’ explanation is

pretextual. Pretext may be shown by demonstrating “such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the employer’s proffered legitimate reasons

for its action that a reasonable factfinder could rationally find them unworthy of credence.”151 A

Plaintiff can show pretext through (1) evidence that defendants’ stated reason for the adverse

employment action was false, i.e. unworthy of belief; (2) evidence that defendant acted contrary

to a written company policy prescribing the action to be taken under the circumstances; or (3)

evidence that defendant acted contrary to an unwritten policy or contrary to company practice

when making the adverse employment decision affecting plaintiff.”152

         Plaintiff argues that the reason proffered by Defendants is pretextual because (1) the

“Valley of Death” was expected; (2) Plaintiff’s performance was praised in the months and days

leading up to her elimination; (3) there was no Board of Directors’ vote or advanced notice of

her elimination; and (4) circumstantial evidence surrounding her termination supports an

inference that the proffered reason is pretextual.

         Defendants cite the business judgment rule as the lens through which the Court should

view Plaintiff’s arguments. In evaluating pretext, “the relevant inquiry is not whether the

employer’s proffered reasons were wise, fair or correct, but whether it honestly believed those

reasons and acted in good faith upon those beliefs.”153 The “Valley of Death” is a term used to


         151
               Argo, 452 F.3d at 1203.
         152
           Fugett v. Sec. Transp. Servs., Inc., 147 F. Supp. 3d 1216, 1237 (D. Kan. 2015) (citing Kendrick v.
Penske Transp. Servs, Inc., 220 F.3d 1220, 1230 (10th Cir.2000)).
        153
            Stover v. Martinez, 382 F.3d 1064, 1076 (10th Cir. 2004) (quoting Bullington v. United Air Lines, Inc.,
186 F.3d 1301, 1318 (10th Cir.1999)).




                                                         29
describe a period of budgeted losses prior to profitability. Plaintiff argues that because the losses

experienced under Plaintiff were expected and budgeted for, Defendants’ financial justification is

pretextual. The Court does not disturb honestly-held, good faith business judgments.154

However, the Court need not evaluate whether this particular business decision was honestly-

held because Plaintiff has presented other evidence from which a jury could infer that

Defendants proffered non-discriminatory reason is false, and Defendants acted contrary to

company practice in Plaintiff’s termination.

       As discussed above, Plaintiff has presented evidence of close temporal proximity

between her May 4 complaint and her termination. “To raise a fact issue of pretext, plaintiff

must present evidence of temporal proximity plus circumstantial evidence of retaliatory

motive.”155 Plaintiff has presented other circumstantial evidence from which a jury could infer

motive:

      LaToya Rozof, VP of HR, testified that Plaintiff’s termination “did not follow company

       procedures” and she was “shocked” when approached about doing a severance for

       Plaintiff.156 According to Rozof, unlike typical company procedure, there was no

       discussion or planning prior to elimination of Plaintiff’s position. For example, when CU

       Holding closed Beyond Marketing for financial reasons, both the director and other

       employees were given over three months advanced notice of the decision.

      Plaintiff’s performance as director of IKC was appreciated and satisfactory, she received

       no written performance criticism, discipline, or reprimands and was given a raise in

       February 2016, and she was described as doing “fantastic” work in the time leading up to


       154
             See Young v. Dillon Companies, Inc., 468 F.3d 1243, 1250 (10th Cir. 2006).
       155
             Fugett, 147 F. Supp. 3d at 1237.
       156
             Doc. 67-19, ¶ 13.




                                                        30
    her termination.157 However, she was given no advanced notice of the elimination of her

    position, escorted out of the building immediately following her termination, told that she

    would only be given a neutral job reference, and prohibited from returning to the

    premises. Furthermore, at no point did Hayes document that he was considering

    eliminating the position. Hayes later stated at an IKC budget meeting that “[i]t’s my

    philosophy that if you’re going to displace people, you have to try to find a soft landing

    for them. If you can’t, you should at least try to find places for them to interview.”158

   CU Holding’s written policy states that “employees who have satisfactorily completed

    their introductory period and whose employment was terminated in good standing are

    eligible for rehire.”159 In Hayes’ email regarding Plaintiff’s termination to Rozof, he

    stated that Plaintiff was not eligible for rehire. Defendants argue that there is no evidence

    that Plaintiff was in “good standing.” However, Plaintiff has presented ample evidence

    to support an inference that she was in good standing at the company based on numerous

    positive performance statements.

   Defendants have presented conflicting testimony as to when the decision to eliminate

    Plaintiff’s position was made. Hayes testified both that he discussed Plaintiff’s

    elimination with her in February 2016 and that he was not considering eliminating the

    position at that time. He also testified that he was considering eliminating her position

    six to nine months prior to May 2016, and at the August 2016 IKC board meeting, he

    stated that he made the decision to eliminate the position in March.




    157
          Doc. 67-23 at 2:18–5:13.
    158
          Doc. 67-4 at 392:12–393:19.
    159
          Doc. 67-26.




                                             31
       Finally, Plaintiff has presented evidence from which a reasonable jury could find that

        Defendants have offered inconsistent explanations for the termination. When Hayes told

        Plaintiff that her position had been eliminated, he did not give her any explanation or

        reason for the decision. Defendants argue that the decision was based on financial

        considerations, but after Plaintiff was terminated, Hayes stated at a CU Holding Board

        meeting that “part of it was a personality thing.”

    A reasonable jury could believe Defendants’ explanation to be pretextual. Accordingly,

Defendants’ motion for summary judgment on Plaintiff’s retaliation claim is denied.

        D.         Relationship between Mazuma and CU Holding

        Defendants’ seek summary judgment for Mazuma on the ground that it is not liable for

CU Holding’s actions. Both parties concede that the integrated enterprise test applies to the facts

of this case to determine whether Mazuma and CU Holding are an integrated enterprise. The

integrated enterprise test requires a court to weigh four factors: “(1) interrelations of operation;

(2) common management; (3) centralized control of labor relations; and (4) common ownership

and financial control.”160 Centralized control of labor relations is an important factor.161 To

survive summary judgment on her claims against Mazuma, Plaintiff must present evidence that a

reasonable jury could conclude Mazuma and CU Holding “share[d] or codetermine[d] those

matters governing the essential terms and conditions of [Plaintiff’s] employment.”162

        Regarding the first factor,

                   “[c]ourts have found interrelated operations based on (1) evidence
                   that a parent kept a subsidiary's books, issued its paychecks and
                   paid its bills, (2) evidence that the parent and subsidiary had

        160
              Sandoval v. City of Boulder, Colo., 388 F.3d 1312, 1322 (10th Cir. 2004).
        161
              Frank v. U.S. West, Inc., 3 F.3d 1357, 1363 (10th Cir. 1993).
        162
              Knitter v. Corvias Military Living, LLC, 758 F.3d 1214, 1228 (10th Cir. 2014) (internal citation
omitted).




                                                           32
                  common employees, the same headquarters, and common
                  advertising and that the parent rented its properties to the
                  subsidiary, and (3) evidence that the parent and subsidiary shared
                  services, equipment, employees and office space and the parent
                  controlled the subsidiary's payroll and benefit program.”163

       Many of the factors delineated above are present here. CU Holding leases office space at

Mazuma’s corporate headquarters, and IKC employees use Mazuma business cards, email

addresses, and marketing materials. Mazuma Human Resources provides a large portion of

human-resource functions for CU Holding, including processing payroll, check deposits, and

benefits, since CU Holding does not have an independent HR department. Mazuma conducts

new employee orientation for CU Holding employees and provides them with laptop computers.

A reasonable jury could find that CU Holding and Mazuma have interrelated operations.

       With respect to the second factor, common management, there is not a specific amount of

overlap that is required to find an integrated enterprise, although there must be more than one

common manager.164 Here, Plaintiff has demonstrated that at least five individuals had roles

within both Mazuma and CU Holding. Hayes was a Member of the Mazuma Executive

Leadership Team and CEO of CU Holding, he represented Mazuma at a conference, coordinated

interviews for Mazuma on at least one occasion, and presented a “Larry’s Report” at each

Mazuma Executive Leadership Team meeting. Brandon Michaels was President and CEO of

Mazuma and Chairman of the Board for CU Holding. Dan Engelhard was Chief Lending Officer

for Mazuma and a Board Member of IKC. Deonne Christensen served as Mazuma’s Chief

Operations Officer and as a Board Member for Xtracash and Simplifast. LaToya Rozof’s title




       163
             Rowland v. Franklin Career Servs., LLC, 272 F. Supp. 2d 1188, 1201 (D. Kan. 2003).
       164
             Frank, 3 F.3d at 1364.




                                                       33
was “Vice President of Human Resources” for Mazuma and CU Holding.165 A reasonable jury

could find that CU Holding and Mazuma have common management.

       In evaluating the third factor, centralized control of labor relations, “the critical question

is, what entity made the final decisions regarding employment matters related to the person

claiming discrimination?”166 “To satisfy the control prong, a parent must control the day-to-day

employment decisions of the subsidiary.”167 Hayes made the final decision to fire Plaintiff after

consulting with Michaels, Gleason, and others; he was told, “do what you think is the right thing

for the business.”168 Michaels testified that he did not consider himself to have given “input” on

the decision, but Michaels’ role in the decision is disputed. Drawing all inferences in the light

most favorable to Plaintiff, the Court finds that Michaels’ role in Plaintiff’s termination is a

genuine issue of material fact.

       Finally, with respect to the fourth factor, there is clearly common ownership here: CU

Holding is a wholly-owned subsidiary of Mazuma. However, “mere existence of a parent-

subsidiary relationship is insufficient to impose liability on the parent,” and there is a strong

presumption that a parent company is not the employer of its separately incorporated

subsidiary’s employees.169 In evaluating Mazuma’s financial control of CU Holding, it is

undisputed that the companies have separate financial statements, budgets, bookkeeping

operations, bank accounts, lines of credit, and accounts payable and receivable. However, the

extent to which Mazuma exercised financial control is disputed. For one, the extent to which



       165
             Doc. 67-19.
       166
             Frank, 3 F.3d at 1363 (quoting Trevino v. Celanese Corp., 701 F.2d 397, 404 (5th Cir.1983)).
       167
             Id.
       168
             Doc. 67-4 at 357:17–358:3.
       169
             Hamilton v. Brad Sys., Inc., No. 04-2264-CM, 2006 WL 2522560, at *10, 12 (D. Kan. Mar. 24, 2006).




                                                         34
Mazuma’s CEO was involved in the decision to eliminate Plaintiff’s position based on financial

decisions is controverted. Additionally, in December 2017, Mazuma moved a prior income

stream of $17,000 from Mazuma to IKC to improve its financial appearance, suggesting some

financial coordination. Whether Mazuma exercised financial control over CU Holding is a

genuine issue of material fact. Accordingly, summary judgment for Mazuma on this issue is

denied.

          IT IS THEREFORE ORDERED BY THE COURT that Defendants’ motion for

summary judgment is granted in part and denied in part (Doc. 63); Defendants are granted

summary judgment on Plaintiff’s age discrimination, gender discrimination, and quid pro quo

discrimination claims; summary judgment is denied on Plaintiff’s retaliation claim; and

summary judgment is denied on the issue of Mazuma’s liability.

          IT IS FURTHER ORDERED that Defendants’ motion to exclude expert testimony

(Doc. 61) is denied as moot.

          IT IS SO ORDERED.

          Dated: October 15, 2018

                                                 S/ Julie A. Robinson
                                                 JULIE A. ROBINSON
                                                 CHIEF UNITED STATES DISTRICT JUDGE




                                               35
